Citation Nr: 1733559	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the severance of service connection for peripheral neuropathy, right lower extremity, was proper.  

2.  Whether the severance of service connection for peripheral neuropathy, left lower extremity, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1996 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO severed service connection for peripheral neuropathy right lower extremity and left lower extremity, effective March 31, 2010.  

The Veteran indicated in his August 2012 substantive appeal that he wished to testify at a Board hearing at a local VA office.  In December 2012, the Board remanded the case to the RO to schedule the Veteran for a hearing.  In April 2015, the Veteran informed VA that he wished to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e). 


FINDINGS OF FACT

1.  A January 2009 rating decision granted service connection for peripheral neuropathy right lower extremity and left lower extremity.

2.  An April 2009 rating decision proposed the severance of service connection for peripheral neuropathy right lower extremity and left lower extremity.

3.  An August 2009 rating decision confirmed severance of service connection for peripheral neuropathy right lower extremity and left lower extremity.

4.  The evidence of record does not establish that the January 2009 rating decision that granted service connection for peripheral neuropathy right lower extremity and left lower extremity was clearly and unmistakably erroneous.



CONCLUSIONS OF LAW

1.  The severance of the award of service connection for peripheral neuropathy, right lower extremity was improper, and the criteria for restoration of service connection for peripheral neuropathy right lower extremity have been met.  38 U.S.C.A. §§ 101, 1110, 1113 (West 2014); 38 C.F.R. § 3.6, 3.105(d), 3.303 (2016).

2.  The severance of the award of service connection for peripheral neuropathy, left lower extremity was improper, and the criteria for restoration of service connection for peripheral neuropathy left lower extremity have been met.  38 U.S.C.A. §§ 101, 1110, 1113 (West 2014); 38 C.F.R. § 3.6, 3.105(d), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Since the Board has determined that severance of service connection was improper for the issue of the propriety of the severance of service connection for peripheral neuropathy right lower extremity and left lower extremity, any failure to notify or assist in the development of the claims cannot be considered prejudicial to the Veteran.  Thus, any additional discussion of VA compliance with the duty to notify and assist is not necessary.

II.  Severance of Service Connection for Peripheral Neuropathy Right Lower Extremity and Left Lower Extremity

The Veteran was awarded service connection for peripheral neuropathy right lower extremity and left lower extremity in January 2009 based on the relationship between the Veteran's peripheral neuropathy and his service-connected diabetes mellitus type II (diabetes).  

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been satisfied.  38 C.F.R. § 3.105(d) (2015); Daniels v. Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to indicate that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

At a February 2009 VA examination, the VA examiner noted that the Veteran began to have tingling in his feet beginning in 2003, two years prior to his diagnosis with diabetes.  The VA examiner also noted the Veteran's self-reported history of alcohol use, recent laboratory testing showing a B12 deficiency, and the Veteran's reports of symptoms.  In the diagnosis section, the VA examiner noted mild neuropathy of the lower and upper extremities that is less likely than not related to his diabetes and more likely than not related to the B12 deficiency with prior history of alcohol abuse and working at a chemical plant.  

The Veteran submitted multiple lay statements attesting to the fact that the Veteran has not had an alcohol problem for many years.  An April 2009 statement from Dr. S.A.D., M.D., opines that the Veteran's peripheral neuropathy involving his lower extremities is due to a combination of his diabetes and low B12 level.  Dr. S.A.D. noted that the Veteran had not had any significant alcohol use in the last 10 years.  An addendum from December 2009 addresses these reports, but still concludes that the Veteran has a B12 deficiency and his other risk factors include alcohol use disorder.  The VA examiner opined that, "[e]xtrapolating these risk factors indicates the [V]eteran[']s chronic polyneuropathy is less likely than not cause by or related to," his service-connected diabetes.  Another VA examination dated December 2009 notes that the Veteran's mild neuropathy of the upper and lower extremities is less likely than not related to diabetes and more likely than not related to B12 deficiency, prior history of alcohol abuse, and working at a chemical plant for 22 years.  

Turning to the merits of the severance, there is a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).

The same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in VA's severance determination under § 3.105(d).  Once service connection has been granted, § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and VA meets the high burden of proof.  Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. Derwinski, 1 Vet. App. 563 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned);  Graves v. Brown, 6 Vet. App. 166 (1994) (clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

In a severance case, the evidence that may be considered in determining whether severance is proper under § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); Venturella v. Gober, 10 Vet. App. 340 (1997).  Because § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence that is acquired after the original granting of service connection.  If a service connection award could only be terminated pursuant to § 3.105(d) on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Venturella v. Gober, 10 Vet. App. 340 (1997).

VA has not met the high evidentiary burden of showing clear and unmistakable error in the rating decision granting service connection for peripheral neuropathy right lower extremity and left lower extremity.  The VA opinions address whether it is "less likely than not" that the Veteran's peripheral neuropathy is related to his service-connected diabetes.  The Veteran submitted a private opinion which indicated that his peripheral neuropathy is due to a combination of diabetes and low B12 levels.  Moreover, multiple lay and medical statements contest the VA examiner's reports that the Veteran has an alcohol use problem.  Given this conflicting evidence, the grant of service connected does not appear to be an "undebatable" error.  Russell, 3 Vet. App. at 310.  Further, the rating decisions and statement of the case did not find clear and unmistakable error in the grant of service connection, instead finding that the evidence does not show that the Veteran's peripheral neuropathy is related to service.  Based on this record, the Board concludes that VA has not met the burden of showing clear and unmistakable error in the grant of service connection for peripheral neuropathy right lower extremity and left lower extremity; thus the severance of service connection was improper.  


	(CONTINUED ON NEXT PAGE)
ORDER


Severance of service connection not being proper, service connection for peripheral neuropathy right lower extremity is restored, effective the date of the severance of service connection. 

Severance of service connection not being proper, service connection for peripheral neuropathy left lower extremity is restored, effective the date of the severance of service connection.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


